       Case 2:20-mj-09761-RBM Document 1 Filed 09/21/20 PageID.1 Page 1 of 10

      JUG                                                          DcJA.· 9/19/20
      9/21/2()




 1
                                                                               FILED
 2
                                                                                    SEP 21 2020
 3
                                                                           CLERK, U.S. DISTRICT C
 4                                                                      SOUTHERN DISTRICT OF C
                                                                    BY
 5
 6
 7

 8                               UNITED STATES DISTRICT COURT
 9
                               SOUTHERN DISTRICT OF CALIFORNIA
10
11 II UNITED STATES OF AMERICA,                       Case No.      20MJ9761
12                                                    COMPLAINT FOR VIOLATION OF
                                      Plaintiff,
13                                                    Title 8, U.S.C., Section 1324(a)(l)(A)(ii)
14               v.                                   Transportation of Illegal Aliens (Felony)

15     Joshua Jerod STOVALL (1),
16     Rufus GREEN (2),

17                                   Defendants.
18
                 The undersigned complainant being duly sworn states:
19
20               On or about September 19, 2020, within the Southern District of California,
21
     II defendants    Joshua Jerod STOVALL and Rufus GREEN, with the intent to violate the
22
      immigration laws of the United States, knowing and in reckless disregard of the fact that
23
24 aliens, Jose Luis MARTINEZ-Dominguez and Angelina JUAREZ-Marin, had come to,
25
      entered or remained in the United States in violation of law, did transport or move, or
26
      attempt to transport or move, said aliens within the United States in furtherance of such
27
28 violation oflaw; in violation of Title 8, United States Code, Section 1324.
           Case 2:20-mj-09761-RBM Document 1 Filed 09/21/20 PageID.2 Page 2 of 10




                And the complainant states this complaint is based on the attached Statement of Facts,
 1
 211 which is incorporated herein by reference.
 3
 4
                                                           veLJ~
                                                      FEERICO ESPINOZA
                                                      BORDER PATROL AGENT
 5

 6              Sworn and attested to under oath by telephone, in accordance with Federal Rule of
 7
          Criminal Procedure 4.1, this 21st day of September, 2020.
 8   II




 9
10


                                                    ~
11
12
13                                                    U.S. MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24

25
26
27
28
                                                       2
           Case 2:20-mj-09761-RBM Document 1 Filed 09/21/20 PageID.3 Page 3 of 10




 1
     11UNITED STATES OF AMERICA
 2                v.
 3 IIJoshuaJerod STOVALL and
     Rufus GREEN
 4
                                       STATEl\.IBNT OF FACTS
 5
 6             I, Border Patrol Agent Erica Viviana Escobar, declare under penalty of perjury the
 7 ".c. 11 . .
     .10 owmg 1s true and correct:
 8
               This complaint is based upon statements in investigative reports by Border Patrol
 9
10 Agent (BPA) Andrew Bowen (Bowen), that on September 19, 2020, Joshua Jerod

ll STOVALL (STOVALL) and Rufus GREEN (GREEN), both United States Citizens, were
12
   arrested near Palo Verde, California, while smuggling two (2) undocumented aliens in
13
14 violation of Title 8, United States Code, Section 1324(a)(l)(A)(ii).
15
        At approximately 4:00 P.M, BPA Bowen was assigned to the Border Patrol 1151
16
17 Checkpoint on California State Highway 78 south of Palo Verde, California. While at the

18 primary inspection lane a grey four door Chrysler 200 bearing Arizona license plate
19
          (BWG8306) drove to BPA Bowen's inspection lane. BPA Bowen identified himself as a
20 ..
21 United States Border Patrol agent and notified that occupants that he was conducting an

22 immigration inspection. BPA Bowen asked the driver later identified as Joshua Jerod
23
     __ STOVALL where he was traveling to, STOVALL stated he was heading to a gas station
24
25 and pointed to his fuel gauge, but ultimately Mesa, Arizona. BPA Bowen asked STOVALL

26 where he was traveling from, he stated he was traveling from El Centro, California area.
27
          During BPA Bowen's inspection, K-9 handler BPA Liam Dater-Twomey (Dater) walked
28   II




                                                    3
           Case 2:20-mj-09761-RBM Document 1 Filed 09/21/20 PageID.4 Page 4 of 10




          towards BPA Bowen from his pre-primary inspection area. BPA Dater informed BPA
 1
 2 Bowen that his K-9 had alerted to the vehicle and asked BPA Bowen to send the vehicle to
 3
          the secondary inspection area. BPA Bowen asked STOVALL if he was a United States
 4
          Citizen, he stated he was. BPA Bowen then asked the only visible passenger later identified
 5
 6 as Rufus GREEN if he was a United States Citizen, GREEN stated he was. At
 7
          approximately 4:05 P.M, BPA Bowen instructed STOVALL to park his vehicle m
 8
     II
 9 secondary.
10              BPA Dater walked over to the secondary inspection area and spoke to STOVALL
11
     '.'. and GREEN, while BPA Bowen continued to conduct immigration inspections in the
12
          primary lane of the checkpoint. BPA Bowen observed BPA Dater open the truck of the
13
14 STOVALL 's vehicle and quickly shut it. BPA Dater told BPA Eddie Jones that there were
15
      subjects in the trunk. BPA Bowen walked over to secondary inspection. STOVALL and
16 ..
17 GREEN were placed under arrest and were placed into the checkpoints holding cells. BPA

18 Bowen opened the trunk of the vehicle and observed two individuals next to a water bottle,
19
      backpack, five quarts of oil and a car J. ack. BPA Bowen assisted both subjects out of the
20 ..
     II
21 truck. BPA Bowen noticed both subjects were sweating and somewhat disoriented. At this

22 time, BPA Bowen asked the male subject later identified as Jose Luis MARTINEZ-
23
   Dominguez ifhe was okay and how long he had been in the trunk. MARTINEZ stated he
24
25 was okay and not sure how long he had been in the trunk, his best guess was about an hour

26 and a half. BPA Bowen then asked the female subject later identified as Angelina
27
          JUAREZ-Marin if she was okay and if they needed water. JUAREZ stated that she too was
2s··
                                                       4
           Case 2:20-mj-09761-RBM Document 1 Filed 09/21/20 PageID.5 Page 5 of 10




          okay and both subjects accepted water. BPA Bowen placed both subjects in the back seat
 1 11
 211 of an air conditioned marked Border Patrol vehicle.
 3
                BPA Bowen asked STOVALL how long both subjects had been in the trunk of his
 4
          vehicle, STOVALL was unaware of anybody being in his trunk. BPA Bowen asked
 5
 6 STOVALL how it was possible for somebody to access his trunk, if there was not an
 7
     .. exterior release and if he was the only person with access to his car keys. STOVALL stated
 8
     11 that occasionally   he leaves his car unlocked and maybe he had left it open overnight while
 9
10 in an unknown hotel parking lot. BPA Bowen asked STOVALL what his relationship was
11        .
      to his passenger, STOVALL stated GREEN was "like my brother". BPA Bowen then asked
12 ..
     II
13 ifhe was a friend? STOVALL stated "yeah, he's my people".

14              As per instructions of Supervisory Border Patrol (SBP A) Lyle Watson, BPA Bowen
15
     .. read STOVALL his Miranda rights at 5:24 P.M, he chose to not answer any questions at
16
     II
11 that time. GREEN was read his Miranda rights 5:27 P.M, GREEN also chose not to answer

18 questions at that time. BPA Dater told BPA Bowen that he had determined both
19
     .. MARTINEZ and JUAREZ to be illegally present in the United States.               BPA Jones
20
21 requested record checks on all four subjects as well as vehicle record checks through Yuma

22 Sector Communications; STOVALL and GREEN record checks revealed extensive
23
   criminal history but no prior charges for alien smuggling. MARTINEZ and JUAREZ had
24
25 no prior immigration or criminal history. The records for the vehicle plate revealed that the

26 11 plate did not belong to that vehicle.
27
28
                                                      5
           Case 2:20-mj-09761-RBM Document 1 Filed 09/21/20 PageID.6 Page 6 of 10




                All four subjects were taken into custody and transported to the Yuma Border Patrol
 1
 2 Station for processing.
 3
                At the station, STOVALL was informed of his Miranda rights while being recorded,
 4
          STOVALL stated that he was not willing to answer questions without a lawyer present.
 5
 6              GREEN was informed of his Miranda rights while being recorded, GREEN stated
 7
          that he was not willing to answer questions without a lawyer present.
 8
                Due to the lack of recording equipment at the Border Patrol Checkpoint, both
 9
10 STOVALL and GREEN were read their Miranda rights again at the Yuma Border Patrol
11
     __ Station. STOVALL acknowledge his rights and declined to speak without legal counsel at
12
13 119:54 P.M, GREEN acknowledge his rights and declined to speak without legal counsel at
14 9:58 P.M.
15
                Material Witness MARTINEZ-Domiguez, Jose Luis stated that he is national of
16
     II
1, Mexico and does not possess any documents to legally reside in the United States.

18 MARTINEZ stated he arrived in Tijuana, Mexico by airplane on September 9, 2020. From
19
          there they took a commercial bus to a town called El Hongo, Mexico. He initiated
20··
     II
21 arrangements with a friend from Los Angeles, California named Miguel but did not discuss

22 the costs of him and his girlfriend being smuggled into the United States. MARTINEZ
23
   stated they left a house in El Hongo, Mexico by truck with wooden slats around the back
24
25 with no visibility to the outside and never saw the driver. They were driven near the border

2611 to an unknown location. They were given a radio and were instructed via the radio to walk
27
28
                                                      6
        Case 2:20-mj-09761-RBM Document 1 Filed 09/21/20 PageID.7 Page 7 of 10




 1   11 north.   They were told to walk to a road and stand in the middle so they would be recognized

 211 by the driver of a grey 4 door vehicle that would pick them up.
 3
                 MARTINEZ stated that he observed two males in the front seats of the car. The
 4
      driver got out of the vehicle and told him and his girlfriend in English, to climb into the
 5
 6 open trunk. MARTINEZ does not speak English but understood to get into the trunk by
 7
      the hand signals. MARTINEZ stated that he does not know the driver's name but it was a
 8
      dark skinned person that instructed them into the trunk of the vehicle. When asked why the
 9
10 person would ask them to get in the trunk he stated that it was because he must have known
11
      they were illegal aliens. MARTINEZ stated that there was a small gap in the back seat of
12
      the vehicle that allowed for some cooler air to reach in the trunk. MARTINEZ stated that
13
14 he and his girlfriend were in the trunk for approximately one hour until their encounter
15
     __ with Border Patrol Agents.
16
17               Material Witness JUAREZ stated that she is n~tional of Mexico and does not possess

18 any documents to legally reside in the United States. JUAREZ stated she and her boyfriend
19
     .. (MARTINEZ-Dominguez Jose Luis) arrived to Tijuana, Mexico by airplane on September
20
21 9, 2020. From there they took a commercial bus to a town called Tecate. Her boyfriend

22    MARTINEZ-Dominguez, Jose Luis initiated arrangements with a friend from Los Angeles
23
     __ but did not discuss the costs of them being smuggled into the United States. JUAREZ stated
24
25 they left a house in Tecate and were given a radio. They were instructed on where to cross

26 illegally into the United States. JUAREZ stated that she entered the United States with
27
     .. three other people, her boyfriend MARTINEZ, and two other people she claimed not to
28
                                                       7
        Case 2:20-mj-09761-RBM Document 1 Filed 09/21/20 PageID.8 Page 8 of 10




 1 11 know. This group of four walked for two to three hours in the desert until they reached a
 21 highway. WAREZ next stated the other two people were picked up by a car. WAREZ next
 3
      stated she waved down a grey four door car that pulled over on the side of road.
 4 ·-

 5               JUAREZ stated that she observed two males (later identified as STOVALL, Joshua

 6 II Jerod and Green, Rufus) in the front seats of the car. The driver got out of the vehicle and
 7
     "told them to climb into the open trunk. JUAREZ does not speak English but understood to
 8
 9 11 get into the trunk by the hand signals given by one of the guys. When asked why the driver
10 would instruct them to get in the trunk she replied that it was because he must have known
11
       they are illegal aliens. JUAREZ stated that she did not know how to exit the trunk of the
12
13 11 car she was in. JUAREZ stated that she would not have known how exit the car in case of
14 11 emergency. JUAREZ stated it was hot in the trunk of the car and that there was no air
15
       circulation. While JUAREZ and MARTINEZ were in the trunk of the car neither of them
16
11 llhad communication with the driver.
18              JUAREZ identified the driver Joshua Jerod STOVALL from a six photo lineup.
19
20              The complainant states the names of the Material Witnesses as follows:
21
          NAME                                             PLACE OF BIRTH
22
          Jose Luis MARTINEZ-Dominguez                     MEXICO
23
          Angelina JUAREZ-Marin                            MEXICO
24
25
26              Further, the complainant states that the Material Witnesses are citizens of a country
27
     11 other   than the United States; that said aliens have admitted that they are deportable; that
28
                                                       8
           Case 2:20-mj-09761-RBM Document 1 Filed 09/21/20 PageID.9 Page 9 of 10




          their testimony is material; that it is impracticable to secure their attendance at trial by
 1
 2 subpoena; and they are material witnesses in relation to this criminal charge and should be
 3
          held or admitted to bail pursuant to Title 18, United States Code, Section 3144.
 4
                To the best of my knowledge and belief, the following is a list of all Border Patrol
 5
 611 iaw enforcement personnel present during interviews, statements, and questioning of the
 7 11
      Defendant(s) in this matter from initial contact to the writing of this document: BPA's
 8 ..

 9
     II Sergio Hernandez, Curtis J. Linton, Phillip Cade, Monica Cruz, SBPA Lyle Watson.
10              To the best of my knowledge and belief, the following is a list of all Border Patrol
1111
          law enforcement personnel not already mentioned above who were present and/or took part
12
          in other parts of this investigation (e.g., arrest, search, seizure, proactive investigation,
13   11

1411 surveillance, etc.) from initial field contact through the writing of this document: BPA's
15   11
          Andrew Bowen, Liam Dater-Twomey, K-9 Nandi, and Eddie Jones.
16 II                                                                                  (
                                                                                  .,
17 11Executed on September 20, 2020 12:00 P.M.                     ,c,_'' -~   <::-


18                                                                       ,.------\-
                                                                    ~-~:_-             -   .




                                                            ERICA VIVIANA ESCOBAR
19
                                                            U.S. BORDER PATROL AGENT
20
21
     11
          On the basis of the facts presented in the probable cause statement consisting of (10) pages,
22
23 11 I find probable cause to believe that the defendant named in this probable cause statement
24"
2s II committed the offense on September 19, 2020 in violation of Title 8, United States Code
26
27111324.

28
                                                        9
          Case 2:20-mj-09761-RBM Document 1 Filed 09/21/20 PageID.10 Page 10 of 10




 1
                   {;tf&=-                               14 :02, Sep 20, 2020

 2   II   HON. WILLIAM V. GALLO                                 DATE/TIME
          U.S. MAGISTRATE JUDGE
 3
 4
 s
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               10
